DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 17/066,852 filed on 08/02/2022.
Status of Claims:
Claims 2, 4-5, 9, 11, 14, 16, and 18 are canceled in this Office Action.
Claims 1, 3, 6-8, 10, 12-13, 15, 17, and 19-20 are pending in this Office Action.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singaraju et al. ( US PGPUB 20200057946) “Singaraju” in view of Ramanath et al. (US PGPUB 20180349501) “Ramanath”.
Regarding claim 1, Singaraju teaches a system comprising: at least one processor programmed or configured to: generate one or more entity-relation matrices from a relational database ([0029] The system is implemented so that entities can be extracted from the small user dataset (including, e.g., user utterances, intents, entities, and QnAs) for a custom application (e.g., a chatbot) based on certain rules. A seed graph can be generated based on the extracted entities and connections or relations between the entities. Large-scale reference knowledge graphs, such as WikiData, can then be traversed using a finite state machine to identify candidate entities and/or relations to be added to the seed graph to expand the seed graph into a customized knowledge graph for the custom application…[0141]: Relations are generally taken as operations in the vector space, which can be represented as vectors, matrices, tensors, multivariate Gaussian distributions, or mixtures of Gaussians. Thus, the system intake entities and identifies the relations between the entities under a matrix vector space environment); and perform, for each entity-relation matrix of the one or more entity- relation matrices, an embedding learning process on an embedding associated with an entity([0029]: A scoring function may be used to select entities and/or relations from the identified entities and relations, and the selected entities and/or relations may then be added to the seed graph to generate the customized knowledge graph. The generated customized knowledge graph can be used for the customer application, such as a custom chatbot, using certain knowledge graph embedding techniques… [0136]: For example, knowledge graph embedding (KGE) techniques may embed components of a knowledge graph including entities and relations into continuous vector spaces, so as to simplify the manipulation while preserving the inherent structure of the knowledge graph. The entity and relation embeddings can then be used in, for example, knowledge graph completion, relation extraction, entity classification, entity resolution, question answering, and the like. Thus, the system further put the extracted entities and relations between entities into a knowledge graph embedding for further processing); wherein, when performing the embedding learning process on the embedding associated with the entity, the at least one processor is programmed or configured to: initialize the embedding ([0029]: The generated customized knowledge graph can be used for the customer application, such as a custom chatbot, using certain knowledge graph embedding techniques. Thus, an embedding is initialized to deliver an application function and to generate a knowledge graph); perform a positive sampling process on the one or more entity-relation matrices to provide a first sample result( [0094]: A knowledge graph may capture facts about places, people, things, processes, applications, and relationships among them, and use such information to provide, for example, more relevant information to users that perform searches or queries…[0137] In general, KGE techniques represent entities and relations in a continuous vector space, and then use a distance or similarity based scoring function on each fact and other information (e.g., entity types, relation paths, textual descriptions, or logic rules) to measure its plausibility…[0141] A KGE technique (e.g., translational distance or similarity based KGE technique) generally includes three operations: (1) representing entities and relations, (2) defining a scoring function, and (3) learning entity and relation representations. The first operation specifies the form in which entities and relations are represented in a continuous vector space. Entities are usually represented as vectors, such as deterministic points in the vector space. Relations are generally taken as operations in the vector space, which can be represented as vectors, matrices, tensors, multivariate Gaussian distributions, or mixtures of Gaussians. Thus, the system determines the relationships between the entities and define the distance of relations between the entities); determine an entity type of the entity included in the first sample result([0092]: For example, the user intent classification engine may be able to match the phrase “I want to purchases boots” to the intent “purchase shoes” because the natural language processor (e.g., natural language processor 152) may understand that the semantic distance between boots, shoes, or even slippers is small and they all refer to a same category of things. Such user intent classification engines may work for some chatbot interactions, but may not be able to handle more complicated tasks. Thus, the determination that certain entities are within a category allows the system to identify the entities for execution); 
and perform an action based on the updated embedding([0047] An intent may include a goal that the end user would like to accomplish. An intent maps an end user input to actions that a backend system should perform for the end user…[0139] According to certain embodiments, knowledge graph embedding can be used for intent classification where the task may include determining by, for example, a chatbot, the action that a user wishes to perform given an input natural language utterance. Thus, the graph embedding is used to perform actions in communication with the users such as to perform actions as the users desired), wherein, when performing the action based on the updated embedding, the at least one processor is further programmed or configured to:  generate a machine learning model based on the updated embedding([0048]: The system is performed in such as a bot that use a natural language processing (NLP) engine and/or a machine learning model (e.g., an intent classifier) to map end user utterances to specific intents. For example, a machine learning based NLP engine may learn to understand and categorize the natural language conversations from the end users and to extract necessary information from the conversations to be able to take precise actions, such as performing a transaction or looking up data from a backend system of record.), wherein, when generating the machine learning model, the at least one processor is further programmed or configured to: use the updated embedding to provide an embedding layer of a neural network of the machine learning model([0098] Applications of knowledge graphs in natural language understanding includes QnA, such as answering questions by embedding relevant sections of a knowledge graph, or generating a relevant query sub-graph using a reward function learned by a deep convolutional neural network.).
Singaraju does not explicitly teach perform a negative sampling process on the relational database based on the entity type of the entity included in the first sample result to provide a second sample result; generate an updated embedding associated with the entity based on the first sample result and the second sample result and generate an updated embedding associated with the entity based on the first sample result and the second sample result.
Ramanath teaches perform a positive sampling process on the one or more entity-relation matrices to provide a first sample result and perform a negative sampling process on the relational database based on the entity type of the entity included in the first sample result to provide a second sample result([0026] After the graph is constructed, the graph is used to create vectors that reflect values within the graph, such as the strength between connections (positive sampling) or the number of shared neighbors (negative sampling). The vectors provide a good representation of the similarities between each of the categorical values… [0028]: The method further includes building, by the one or more processors, connections between the vertices in the graph, each connection having a connection value indicating a number of users of the social network having assigned the first category values associated with the vertices of the connection); generate an updated embedding associated with the entity based on the first sample result and the second sample result([0026] After the graph is constructed, the graph is used to create vectors that reflect values within the graph, such as the strength between connections or the number of shared neighbors. The vectors provide a good representation of the similarities between each of the categorical values. Thus, the graph is updated with values that represent strength and number of entities within the graph to provide semantic representation between the entities). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ramanath teachings in the Singaraju system. Skilled artisan would have been motivated to incorporate negative sampling such as to determine the number of entities under an entity type taught by Ramanath in the Singaraju system so that entity similarity, distances between vector entities in the vector space that reflect the distance in semantic meaning, vectors that have low dimensionality can be observed to create a relevant relation graph, as recognized by Ramanath ([0027]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Singaraju in view of Ramanath teaches all the limitations of claim 1. Singaraju further teaches when using the updated embedding to provide the embedding layer of the neural network of the machine learning model, the at least one processor is programmed or configured to: provide an input to the machine learning model; generate an output from the machine learning model based on the input; and perform the action based on the output from the machine learning model ([0046] A conversation with a bot may follow a specific conversation flow including multiple states. The flow may define what would happen next based on an input. In some embodiments, a state machine that includes user defined states (e.g., end user intents) and actions to take in the states or from state to state may be used to implement the bot system. A conversation may take different paths based on the end user input, which may impact the decision the bot makes for the flow. For example, at each state, based on the end user input, the bot may determine the end user's intent in order to determine the appropriate next action to take…[0048] A bot may use a natural language processing (NLP) engine and/or a machine learning model (e.g., an intent classifier) to map end user utterances to specific intents. For example, a machine learning based NLP engine may learn to understand and categorize the natural language conversations from the end users and to extract necessary information from the conversations to be able to take precise actions, such as performing a transaction or looking up data from a backend system of record. Thus, the system contains an I/O structure that accepts user inputs and respective outputs are generated along with respective actions).
Regarding claim 6, Singaraju in view of Ramanath teaches all the limitations of claim 1. Singaraju further teaches when performing the positive sampling process on the one or more entity-relation matrices, the at least one processor is programmed or configured to: sample the one or more entity-relation matrices to provide a pair of entities based on a strength of a relationship between the pair of entities; and wherein the first sample result comprises the pair of entities ([0094]: A knowledge graph may capture facts about places, people, things, processes, applications, and relationships among them, and use such information to provide, for example, more relevant information to users that perform searches or queries…[0137] In general, KGE techniques represent entities and relations in a continuous vector space, and then use a distance or similarity based scoring function on each fact and other information (e.g., entity types, relation paths, textual descriptions, or logic rules) to measure its plausibility… [0092]: For example, the user intent classification engine may be able to match the phrase “I want to purchases boots” to the intent “purchase shoes” because the natural language processor (e.g., natural language processor 152) may understand that the semantic distance between boots, shoes, or even slippers is small and they all refer to a same category of things. Such user intent classification engines may work for some chatbot interactions, but may not be able to handle more complicated tasks).  
Regarding claim 7, Singaraju in view of Ramanath teaches all the limitations of claim 1. Singaraju does not explicitly teach when performing the negative sampling process on the relational database, the at least one processor is programmed or configured to: determine a number of entities included in the relational database that have a same entity type as the entity type of the entity included in the first sample result; and wherein the second sample result comprises the number of entities.
Ramanath teaches determine a number of entities included in the relational database that have a same entity type as the entity type of the entity included in the first sample result; and wherein the second sample result comprises the number of entities ([0026] After the graph is constructed, the graph is used to create vectors that reflect values within the graph, such as the strength between connections (positive sampling) or the number of shared neighbors (negative sampling). The vectors provide a good representation of the similarities between each of the categorical values… [0028]: The method further includes building, by the one or more processors, connections between the vertices in the graph, each connection having a connection value indicating a number of users of the social network having assigned the first category values associated with the vertices of the connection. Thus, the system determines the number of entities under each entity type or category).  Please refer to claim 4 for the motivational statement.
Regarding claim 8, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 10, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 12, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 13, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 15, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 17, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 19, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153